Title: From John Adams to James Warren, 26 April 1785
From: Adams, John
To: Warren, James


          
            Dear Sir
            Auteuil near Paris April 26. 1785.
          
          I See by the publick Papers that Mr Hancock has resigned, and I Suppose you have just passed through the Bustle of a new Election. it is a question here among Us Americans Who? General Warren Mr Bowdoin Mr Cushing and General Lincoln are in nomination. But We cannot elect you know and therefore nobody Says who he would vote for. We all agree that there is danger of less Unanimity than in the last. I know so well the Influence of Boston that I believe it will be a Boston Man, but which of the two I know not.
          But to something in which it is more proper for me to intermeddle. Temple your Friend is appointed Consul General, but whether he has yet embarked for N. York where I Suppose his Residence will be I know not. As much depends upon his Character and Conduct, both to Great Britain and America, it is a matter of Importance that he should be well advised, and I believe that no American has more regard for him than You have or more Influence with him. He is not without Knowledge in General and has had peculiar Opportunities for knowing the Commerce of America and has numerous Acquaintances, Some Friends and powerful Connections in America. I believe him to be in general a Well meaning Man, and if his Office depended upon a genteel Behaviour he would be very well qualified. But, he values himself much upon a Knowledge of Courts which he has not, and he looses himself too much in Ceremonies and Forms to be a great Master of Substance & Essence. He is not a prudent Man, and has the most confused Conceptions of the public Opinion and of the Reasonings upon which it is founded and of the real Springs and motives of Events of any Man of so much sense & Experience I ever saw.
          Such a Character therefore in my Opinion if his Friends do not advise him, will be in danger of doing much Mischief to the publick altho he may be sure of making his own Career very short.— If he goes on with those Airs of Mystery, and suffers his own Conduct to be equivocal or liable to two Interpretations, if he enters into personal Disputes without a manifest necessity, or brings on needless questions with Congress or its Members, or the states or Governors, with French or Dutch or other foreign Consulls or Ministers, or subjects or Starts and presses too hastily, indiscreet Claims for his Master, he will soon destroy himself altho he may previously do great harm. He is now an Englishman, and a servant of his King. let him then make no Pretensions as an American, because they will not be admitted and will only expose him. He must proceed slowly Softly and smoothly. He must support the Rights of his Master and the English Nation, but he must allow the Rights of all others. He is now in the right Road. He was the servant of the King and should have always looked to him and him alone for Service unless he had renounced his Service more decidedly and engaged more clearly than he did against him.
          My son will deliver you this. He has corresponded for sometime with yours at Lisbon and will give you the News of him. I have seen with Pleasure this Friendship forming, and hope there will be more formed in America between him and the sons of those Persons with whom I have passed my Life in Harmony, and acted in Concert for the Publick.
          It is long Since I had a Letter from you, or Mrs Warren to whom I pray you to present my best Regards. Mrs Maccaulay and Mrs Warren I Suppose have compared Notes of the History of Liberty on both sides the Atlantic.
          By the last Letters from America, it appears probable that the Drs Resignation will be accepted; an Event which will make a great Change in our foreign Affairs. No Man that I know would be likely to conduct them better here than his successor Mr Jefferson
          yours &c
          
            J. Adams
          
        